Citation Nr: 1816674	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for erectile dysfunction.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus Type II with onychomycosis.

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2012 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran filed a timely notice of disagreement (NOD) with the February 2012 rating decision that denied entitlement to a TDIU.  The record shows that the RO interpreted the TDIU appeal to encompass ratings related to the service-connected disabilities granted by the October 2011 rating decision.  See March 2014 VA Memo.  In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of a TDIU is to be added to an appeal of an increased rating issue if a TDIU claim has been raised by the record.  The Board notes that Rice does not stand for the proposition that appeals relating solely to TDIU claims inextricably raise increased rating claims.  Additionally, while the March and December 2012 NODs show the Veteran asserted he was unemployable, he did not suggest that he was appealing the ratings assigned to his service-connected conditions.

In any event, in consideration that the RO interpreted the March and December 2012 NODs to encompass the increased rating issues, issued a statement of the case addressing all issues noted on the cover page, and in consideration that the Veteran filed a timely VA Form 9, Substantive Appeal, in May 2014; the Board finds it has proper jurisdiction to adjudicate the increased rating claims on appeal.

The issues of entitlement to higher initial ratings for diabetes and bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no evidence of penile deformity associated with the Veteran's service-connected erectile dysfunction.


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.31, 4.115b Diagnostic Code (DC) 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in October and November 2010.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

Erectile Dysfunction

The Veteran seeks a compensable rating for his service-connected erectile dysfunction.  The Veteran's erectile dysfunction is currently rated as non-compensable under DC 7522.  Under DC 7522, 20 percent is the sole and maximum schedular rating allowed and requires penile deformity with loss of erectile power.  38 C.F.R. § 4.115b (2017).  

Additionally, a footnote to DC 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss of use of a creative organ.  In October 2011, the AOJ granted service connection for erectile dysfunction as a residual of his service-connected diabetes.  The AOJ additionally granted SMC for loss of use of a creative organ.

The record does not indicate that the Veteran has asserted that he has a penile deformity.  The pertinent record is minimal and notably negative for any evidence documenting complaints, findings, or diagnosis pertaining to penile deformity. During a VA examination in December 2010, the Veteran reported that his erectile dysfunction began around 1999-2000.  The physician noted that the erectile dysfunction was more likely than not due to the Veteran's medication.

Because the medical evidence does not reflect that the Veteran suffers from both penile deformity and loss of erectile power, the Board finds that he is properly evaluated at the non-compensable level for erectile dysfunction.  See 38 C.F.R. § 4.31.  Furthermore, as noted above, he has already been awarded SMC due to loss of use of a creative organ.  So the fact that he has erectile dysfunction has already been taken into account.  In any case, a compensable disability rating is not warranted under DC 7522. 

The Board can find no other diagnostic code that would be more appropriate in rating the Veteran's disability.  There is no evidence that he has undergone removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under DCs 7520 or 7521, respectively.  Therefore, DC 7522 is most appropriate to rate this disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C. § 5107(b).


ORDER

Entitlement to a compensable disability rating for erectile dysfunction is denied.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran last underwent a VA examination in December 2010.  The Veteran reported that he was diagnosed with diabetes in 1999 and that he was prescribed insulin in 2005.  Current treatment included insulin and past treatment included oral medications including metformin, glyburide and actose which had been discontinued.  No eye symptoms were noted and an eye examination was normal.  No bilateral upper extremity symptoms were found including neurological findings for weakness, paralysis, paresthesia or numbness.  The Veteran's gait was normal.  Additionally, a foot examination was normal bilaterally.  A reflex examination was normal for both upper and lower extremities bilaterally.  A sensory examination noted decreased right lower peripheral sensory branches for vibration located at the dorsum of the foot.  A motor examination was normal bilaterally.  The examiner noted that peripheral neuropathy of the bilateral lower extremity was more likely due to diabetes.  

Since the December 2010 VA examination, the Veteran was assessed with bilateral diabetic retinopathy in June 2013.  In June 2013, the Veteran also reported increased falls due to legs "giving way."  The VA physician noted a loss of sensation to light touch up to the mid-calf bilaterally and loss of proprioception bilaterally.  The Veteran was assessed with falls and gait instability secondary to diabetic neuropathy and side effects of his medications.  A December 2015 VA optometry record shows a past optical history of bilateral diabetic retinopathy since November 2014.  The Veteran reported that his eyes tended to water and burn and he currently used visine with relief.  Current symptoms were reported the past few years.  The Veteran's retinopathy was noted as stable.  

An October 2016 VA diabetic foot examination noted a neurological evaluation which found protective sensation absent bilaterally.  Another October 2016 VA diabetic foot examination shows the Veteran reported pain with burning and tingling in both feet.  The Veteran further reported pain despite use of medication.   A January 2017 VA medical record shows the Veteran reported symptoms of burning in his hands and feet.  The record further shows the Veteran was being treated by medication to treat his neuropathy.

In March 2017, the Veteran was evaluated by the VA medical center for use of a power scooter in order to improve his mobility.  The Veteran complained of poor balance and chronic bilateral lower extremity pain when walking.  The Veteran reported being able to use a cane for household distances and having difficulty with community level mobility.  

In an August 2017 Brief, the Veteran's attorney asserted that updated VA medical records evidenced worsening neuropathy symptoms including October 2016, and January and April 2017 VA medical records noting no protective sensation in his lower extremities.  The attorney further noted that the Veteran was issued a cane for ambulation in June 2016.

Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his diabetes residuals have worsened and VA medical records that support that assertion, the Board finds that a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Specifically, evidence added to the claims file following the December 2010 VA examination shows worsening diabetic symptoms that may affect the Veteran's upper extremities, lower extremities and vision.

Lastly, entitlement to a TDIU is inextricably intertwined with the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his type 2 diabetes mellitus, to include all complications including any associated eye, bilateral lower extremity and bilateral upper extremity disorders.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

3. Then, readjudicate the claims remaining on appeal, including the claim for a TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


